Case 1:20-cv-01268-DLP-JMS 49D1
                           Document  1-1 Filed
                                2-2003-CT-01   04/29/20 Page 1 of 4 PageID
                                             2405                           #: 3/25/2020
                                                                         Filed: 4        4:12 PM
                                                                                                                                              Clerk
                                       Marion Superior Court,     Civil Division         12                                  Marion County, Indiana




STATE OF INDIANA                             )         IN THE MARION SUPERIOR                             COURT
                                             )ss:      CIVIL DIVISION, ROOM
COUNTY OF MARION                             )         CAUSE N0.:

CAROL MCKENNEY,

       Plaintiff,


VS.
                                                                   vvvvvvvvvv




SAM’S EAST, INC., d/b/a “Sam’s Club”,                and
WAL-MART STORES EAST, INC.,

       Defendants.



                            PLAINTIFF’S          COMPLAINT FOR DAMAGES

       COMES NOW            the Plaintiff, Carol      McKenney, by                 counsel, and for her cause 0f action


against the Defendants, Sam’s East, Inc., d/b/a “Sam’s Club” and                              Wal-Mart Stores East,    Inc., states



and alleges as follows:

       1.      At   all   times relevant, the Plaintiff, Carol                  McKenney, was a resident of the           State 0f


               Indiana, residing at 211          W 1000     S,   Pendleton, Indiana 46064.


       2.      At   all   times relevant, the Defendant, Sam’s East, Inc., doing business as “Sam’s


               Club” (hereinafter “Sam’s Club”), was and                            is    a Foreign For-Proﬁt Corporation


               operating and maintaining a place 0f business at 7235 E. 96th Street, Indianapolis,


               Marion County, Indiana 46250, With a principal ofﬁce located                               at   702 SE 8th   Street,


               Bentonville, Arkansas 727 1 6.


       3.      At   all   times relevant, the Defendant, Wal-Mart Stores East, Inc., (hereinafter “Wal-


               Mart”),      was and    is   a Foreign For-Proﬁt Corporation which wholly                                owns and

               operates     all   Sam’s Club     stores,   with a principal ofﬁce located                at   708   SW 8th Street,
               Bentonville, Arkansas 72716.
Case 1:20-cv-01268-DLP-JMS Document 1-1 Filed 04/29/20 Page 2 of 4 PageID #: 5




            On   April 26, 2018, Plaintiff, Carol      McKenney, was 0n        the premises 0f the      Sam’s

            Club     store located at   7235 E. 96th   Street, Indianapolis,    Marion County, Indiana

            46250     for the purpose   of conducting business therein.


            On April 26, 2018, Plaintiffwas on the premises 0f Sam’s Cub as a business invitee.

            On   April 26, 2018, as Plaintiff was inside the store near the area believed t0 be


            designated as aisle    6, Plaintiff   tripped over one 0r   more   large bolts, believed to be


            commonly referred t0        as an “anchor bolts”,   which were protruding up from the ﬂoor

            near the entry t0 aisle     6.



            Plaintiff tripped   on the protruding     bolts in the   walkway, causing her    to fall t0 the


            ﬂoor and sustain     injuries.


            Plaintiff sustained injuries t0 her person, including but not limited t0 her right hip,


            right leg, right knee,      neck and lower back, as a       direct result   0f the   fall   which

            occurred on Defendant Sam’s Club’s premises.


            Defendants are the owners 0f the property Where Plaintiff fell and was injured, and


            at all   times relevant, had control over the area Where Plaintiff fell and      was    injured.


      10.   Defendants owed Plaintiff a duty 0f reasonable care as an invitee.


      11.   Defendants owed Plaintiff a duty to make the premises safe for store patrons free


            0f obstructions and potential tripping hazards.


      12.   Defendants owed Plaintiff a duty to inspect the premises for unsafe and potentially


            hazardous conditions and obstructions.


      13.   Defendants owed Plaintiff a duty t0 warn 0f any              known     hazards or dangerous


            conditions that existed 0n their property.


      14.   Defendants and their agents, employees and representatives were negligent in one
Case 1:20-cv-01268-DLP-JMS Document 1-1 Filed 04/29/20 Page 3 of 4 PageID #: 6




                 0r   more of the following manners:

                 a.    Failed to exercise reasonable care to inspect the premises for hazardous


                       conditions, including but not limited t0 obstructions and potential tripping


                       hazards 0n the premises;


                 b.    Failed to exercise reasonable care to maintain the premises in a reasonably


                       safe condition for invitees of      Sam’s Club;

                 c.    Failed t0   warn   Plaintiff and other invitees       of the dangerous and hazardous


                       condition which existed 0n the premises;


                 d.    Failed t0 exercise reasonable care to         ﬁx   0r otherwise   remedy the hazardous

                       condition Which existed on the premises;


       15.       That Defendants’ negligence was a direct and proximate cause 0f Plaintiff” s injuries


                 and resulting damages.

       16.       Plaintiff was injured      and has sustained damages in the form of medical expenses,

                 pain, suffering, emotional distress           and    loss   of quality of   life   as a direct   and

                 proximate result 0f the Defendants’ negligence.



       WHEREFORE, the Plaintiff, Carol McKenney, by counsel, Ian W. Thompson, respectfully

prays that judgment be entered in Plaintiff’s favor, that she be awarded damages commensurate


With her   injuries, for the costs   of this action, and for   all   other reliefjust and proper in the premises.


                                                     Respectfully submitted,




                                                     _/s/ Ian   W. Thompson
                                                     Ian   W. Thompson, #25835-49
                                                     Attorney for Plaintiff
Case 1:20-cv-01268-DLP-JMS Document 1-1 Filed 04/29/20 Page 4 of 4 PageID #: 7




Ian   W. Thompson
608 East Market Street
Indianapolis,     IN 46202
Email: ianthompson1979@att.net
3 17-63   1   -6866 (PH)
3   17-685-2329 (FAX)


                                        REQUEST FOR TRIAL BY JURY

          Comes now        Plaintiff,   by counsel, and   respectfully request a trial   by jury   in the above-


captioned cause 0f action.


                                                      Respectfully submitted,




                                                      _/s/ Ian     W. Thompson
                                                          Ian   W. Thompson, #25835-49
                                                      Attorney for Plaintiff




Ian   W. Thompson
608 East Market Street
Indianapolis,     IN 46202
Email: ianthompson1979@att.net
3 17-63   1   -6866 (PH)
3   17-685-2329 (FAX)
